Citation Nr: 0201723	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  96-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an effective date earlier than April 5, 
1995, for an award of service connection for psychiatric 
disability with headaches, dysarthria, and ataxia involving 
the left arm, side, and leg secondary to the veteran's 
service connected brain tumor based on clear and unmistakable 
error in a May 1983 rating decision.

2.  Entitlement to a 100 percent disability evaluation prior 
to April 5, 1995, based on clear and unmistakable error in a 
May 1983 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1974 to May 
1977. 

Matters Ready for Appellate Review

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision established 
entitlement to service connection for several disabilities, 
all of which were the residuals of a service connected brain 
tumor.  An effective date of January 17, 1983, was assigned 
for some of these disabilities on the basis of clear and 
unmistakable error in a May 1983 rating decision.  However, 
an effective date of April 5, 1995, was established for the 
award of service connection for a psychiatric disability with 
headaches, dysarthria, and ataxia involving the left arm, 
side, and leg.  The October 1995 rating decision further 
established a combined evaluation of 80 percent disabling 
from January 17, 1983, 90 percent disabling from January 30, 
1990, and 100 percent disabling from April 15, 1995.  

The appeal of the October 1995 rating decision was originally 
before the Board in January 1998.  The only issue for 
consideration at that time was entitlement to an effective 
date earlier than April 5, 1995, for an award of service 
connection for psychiatric disability with headaches, 
dysarthria, and ataxia involving the left arm, side, and leg.  
The Board denied an earlier effective date for each of these 
disabilities.  

The veteran appealed the January 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 1999 decision, the Court vacated the January 
1998 Board decision, and remanded the appeal to the Board for 
further development and issuance of a readjudicated decision 
supported by adequate reasons and bases consistent with its 
decision.  Specifically, the Court noted that it was not in 
dispute that all of the veteran's disabilities at issue were 
the result of his service connected brain tumor.  Further, 
the Court noted that the October 1995 rating decision had 
found clear and unmistakable error in the May 1983 rating 
decision for failing to place at issue and consider service 
connection for several disabilities secondary to the 
veteran's service connected residuals of a brain tumor.  The 
October 1995 rating decision had established entitlement to 
service connection for these disabilities with an effective 
date of January 17, 1983, on the basis of clear and 
unmistakable error.  Service connection for a psychiatric 
disability with headaches, dysarthria, and ataxia involving 
the left arm, side, and leg was also established in the 
October 1995 rating decision, but with an effective date of 
April 1995.  However, the Court noted that the Board had 
failed to consider the issue of whether or not there was 
clear and unmistakable error in the May 1983 rating decision 
for failing to address these additional issues.  The Court 
noted that if granted, there was a possibility that these 
additional disabilities would have provided a basis for an 
effective date for a 100 percent evaluation from January 
1983.  Finally, the Court noted that if the Board failed to 
find clear and unmistakable error in the May 1983 rating 
decision regarding service connection for the additional 
issues, then it should adjudicate whether or not material 
submitted at a 1992 hearing constituted an informal claim 
that had not been adjudicated, and whether or not it could 
provide a basis for an earlier effective date for a 100 
percent rating.  

In April 2000, the Board remanded the veteran's appeal to the 
RO for additional development and readjudication of the issue 
of entitlement to an effective date earlier than April 5, 
1995, for an award of service connection for a psychiatric 
disability with headaches, dysarthria, and ataxia involving 
the left arm, side, and leg.  If the RO failed to grant this 
issue to the veteran's satisfaction, he was to be supplied 
with a supplemental statement of the case, as well as an 
opportunity to perfect any other issues raised on appeal.  
Finally, the veteran was to be provided a statement of the 
case for the issue of entitlement to an effective date 
earlier than April 5, 1995, for an award of service 
connection for psychiatric disability with headaches, 
dysarthria, and ataxia involving the left arm, side, and leg 
on the basis of clear and unmistakable error in the May 1983 
rating decision.  

In October 2000, the RO issued a supplemental statement of 
the case for the issue of entitlement to a permanent and 
total evaluation effective January 17, 1983, based on clear 
and unmistakable error in the rating decision of May 13, 
1983.  A December 2000 supplemental statement of the case 
also addressed this issue, but further included the issues of 
entitlement to an effective date earlier than April 5, 1995, 
for an award of service connection for psychiatric disability 
with headaches, dysarthria, and ataxia involving the left 
arm, side, and leg, and whether there is an unadjudicated 
claim received in 1992 that could provide a basis for an 
earlier effective date for a permanent and total rating.  The 
veteran submitted a substantive appeal of those issues in 
January 2001.  An additional supplemental statement of the 
case addressing all three issues was provided to the veteran 
in April 2001.  As the veteran has completed the appeal of 
the two additional issues not included in the January 1998 
Board decision, they are now properly on appeal before the 
Board.  See 38 C.F.R. § 20.200 (2001).  However, as the 
effect of the decision herein is to grant the veteran a 100 
percent evaluation from January 17, 1983, the issue of 
whether or not there is an unadjudicated claim received in 
1992 that could provide a basis for a 100 percent evaluation 
from that date is essentially moot, and will not be addressed 
by the Board.

In April 2001, the RO found that entitlement to a 50 percent 
evaluation for burr holes and right occipital defects as a 
residual of a craniotomy was warranted, with an effective 
date of January 17, 1983.  This increased the veteran's 
combined evaluation to 90 percent from January 17, 1983.  The 
date of the veteran's 100 percent evaluation continued to be 
April 5, 1995.  As the grant of 90 percent from January 17, 
1983 is less than the 100 percent sought by the veteran, this 
issue remains before the Board on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  

Matters Not Ready for Appellate Review

A May 2000 rating decision denied the veteran's claims for 
entitlement to an evaluation in excess of 70 percent for 
impairment of the right upper extremity, entitlement to an 
evaluation in excess of 10 percent for impairment of the left 
upper extremity, entitlement to an evaluation in excess of 40 
percent for impairment of the right lower extremity, 
entitlement to an evaluation in excess of 10 percent for 
impairment of the left lower extremity, entitlement to an 
evaluation in excess of 50 percent for bilateral optic 
atrophy, entitlement to a compensable evaluation for 
dysarthria, entitlement to special monthly compensation based 
on loss of use of the right upper extremity, entitlement to 
special monthly compensation based on loss of use of the 
right lower extremity, and entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  After 
receipt of a notice of disagreement, and, at the request of 
the RO, a clarification of the notice of disagreement, an 
April 2001 rating decision continued the denial of these 
claims, and a statement of the case was issued in May 2001.  
The statement of the case was accompanied by a letter 
informing the veteran that he must submit a formal appeal in 
order to continue his appeal, and that he could do so by 
completing and returning the enclosed VA Form 9, Appeal to 
Board of Veterans' Appeals.  

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the  issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202. 

The veteran has not submitted a substantive appeal for any of 
the new issues addressed in either the May 2000 rating 
decision, the April 2001 rating decision, or the May 2001 
statement of the case.  Although he refers to the evaluation 
of his optic atrophy in the context of a separate claim 
involving clear and unmistakable error in an October 1995 
rating decision and notes that his claim for an adaptive 
automobile grant depends on the eye evaluation, and also 
refers to the evaluation of his disabilities in the context 
of disagreement as to how his combined evaluation was 
determined, he does not refer to the May 2000 rating 
decision, the April 2001 rating decision, or the May 2001 
statement of the case, or to the individual issues they 
contain, and he does not express a desire for appellate 
review of any of the issues considered therein.  Therefore, 
these issues are not on appeal to the Board.  See 38 C.F.R. 
§ 20.200.  

In a related matter, the veteran was notified by letter dated 
October 2000 that his March 1992 claim for an evaluation in 
excess of 70 percent for impairment of the right upper 
extremity had been denied in an April 1992 rating decision.  
As the RO had previously failed to notify the veteran of this 
decision, it was noted that the veteran had one year from the 
date of the letter to initiate an appeal.  The veteran 
submitted a notice of disagreement with the April 1992 rating 
decision in November 2000.  As noted above, a statement of 
the case that addressed this issue was provided to the 
veteran in May 2001, but he has not submitted a substantive 
appeal in regards to this matter, and it is not before the 
Board.  See 38 C.F.R. § 20.200.  

The veteran has raised the issue of whether the October 1995 
rating decision committed clear and unmistakable error in 
continuing a 30 percent evaluation for his service connected 
bilateral optic atrophy as a residual of a brain tumor.  This 
issue has not been addressed by RO, and is referred to them 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement with 
the May 1983 rating decision.  

2.  The failure of the May 1983 rating decision to apply 
correct statutory and regulatory provisions to the correct 
and relevant facts as they were known at that time prevented 
the establishment of service connection for dysarthria 
secondary to the veteran's service connected brain tumor.  

3.  The failure of the May 1983 rating decision to apply 
correct statutory and regulatory provisions to the correct 
and relevant facts as they were known at that time prevented 
the establishment of service connection for ataxia involving 
the left arm, side, and leg secondary to the veteran's 
service connected brain tumor.  

4.  The evidence considered by the May 1983 rating decision 
did not contain a diagnosis or reference to a psychiatric 
disability with headaches.  

5.  The veteran's service connected disabilities, when 
combined at the evaluations effective January 17, 1983, 
result in a 100 percent evaluation.  


CONCLUSIONS OF LAW

1.  The May 13, 1983, rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2001).

2.  The criteria for an effective date of January 17, 1983 
for an award of service connection for dysarthria secondary 
to the veteran's service connected brain tumor on the basis 
of clear and unmistakable error in a May 1983 rating decision 
have been met.  38 C.F.R. §§ 3.105(a), 3.400 (2001).

3.  The criteria for an effective date of January 17, 1983, 
for an award of service connection for ataxia involving the 
left arm secondary to the veteran's service connected brain 
tumor on the basis of clear and unmistakable error in a May 
1983 rating decision have been met.  38 C.F.R. §§ 3.105(a), 
3.400 (2001). 

4.  The criteria for an effective date of January 17, 1983, 
for an award of service connection for ataxia involving the 
left side and leg secondary to the veteran's service 
connected brain tumor on the basis of clear and unmistakable 
error in a May 1983 rating decision have been met.  38 C.F.R. 
§§ 3.105(a), 3.400 (2001). 

5.  The criteria for entitlement to an effective date earlier 
than April 5, 1995, for an award of service connection for 
psychiatric disability with headaches have not been met.  
38 C.F.R. §§ 3.105(a), 3.400 (2001). 

6.  The criteria for entitlement to a combined 100 percent 
disability evaluation from January 17, 1983, based on clear 
and unmistakable error in a May 1983 rating decision have 
been met.  38 C.F.R. §§ 3.105(a), 3.400, 4.25, 4.26 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the October 1995 rating 
decision that is the original basis for this appeal 
determined that a May 1983 rating decision contained clear 
and unmistakable error.  The decision further determined that 
this provided a basis for service connection for several 
disabilities, effective from the veteran's original January 
1983 claim.  Basically, the veteran and his representative 
contend that as the May 1983 rating decision considered 
disabilities that were not expressly claimed, and as the 
October 1995 rating decision found it to be clear and 
unmistakable error not to have placed at issue and to have 
granted service connection for burr holes and a right 
occipital defect, and a scar of the back of the head, it was 
also clear and unmistakable error for the May 1983 rating 
decision not to have placed at issue and to have granted 
service connection for a psychiatric disability with 
headaches, dysarthria, and ataxia involving the left arm, 
side, and leg secondary to the veteran's service connected 
brain tumor because the evidence showed that these 
disabilities were present at that time. 

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do no provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

A May 2001 letter from the VA notified the veteran of the 
changes that resulted from the VCAA, and outlined the duties 
of the VA and the veteran under this new legislation.  A 
review of the record indicates that the duties of the VA to 
assist and to notify have been completed, and that, given the 
favorable nature of this decision, further discussion is not 
warranted.  Therefore, the Board finds that a remand would 
serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  These regulations 
are essentially unchanged since those that were in effect at 
the time of the May 1983 rating decision.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, it will be the date of 
receipt of claim, or date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(b)(2)(i) (2001).  However, the 
effective date of a claim received after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).

The veteran's claim for service connection for disabilities 
secondary to his service connected brain tumor and craniotomy 
was addressed by rating decision dated May 13, 1983.  The 
veteran was notified of this decision in a June 1983 letter.  
He did not submit a notice of disagreement with this decision 
within the one year period required by law.  Therefore, this 
decision is final, and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 
3 Vet. App. 310, 313 (1992); see Norris v. West, 12 Vet. App. 
413, 419 (1999).  The error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Id.; see also 
Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).  "A determination that there 
was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 
9 Vet. App. 412, 418 (1996); See Allin v. Brown, 6 Vet. App.  
207, 214 (1994).

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of clear and 
unmistakable error, because it essentially is based upon 
evidence that was not of record at the time of the earlier 
rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
fact that medical knowledge was not advanced to its current 
state may not form the basis for a valid claim of clear and 
unmistakable error, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

The Court has further defined "clear and unmistakable error" 
to mean an administrative error during the adjudication of 
the claim; that is, the VA's failure to apply correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See generally Wipprecht v. Derwinski, 2 Vet. 
App. 131, 132 (1992); Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The Court has recognized 
that a claimant seeking to obtain retroactive benefits by 
proving that the VA has made a "clear and unmistakable error" 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of clear and 
unmistakable error).  

For a claim of clear and unmistakable error to succeed, it 
must be shown that the RO committed an error of law or fact 
that would compel later reviewers to the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  

After careful review of the evidence considered by the May 
1983 rating decision, the Board finds that it was clearly and 
unmistakably in error in not placing at issue and evaluating 
service connection for the issues of status post surgical 
resection of cerebellar astrocytoma Grade II with residual 
ataxia of the left side and leg, status post surgical 
resection of cerebellar astrocytoma Grade II with residual 
ataxia of the left arm, and status post surgical resection of 
cerebellar astrocytoma Grade II with residual dysarthria.  

On the January 1983 claim which initiated the review that led 
to the May 1983 rating decision, the veteran stated that the 
disease or injury for which his claim was being made was 
"brain tumor removed from brain (blind in right eye due to 
tumor)".  On the basis of this claim, the May 1983 rating 
decision established service connection for the veteran's 
right eye disability as a residual of the brain tumor.  
However, the decision also proceeded to establish service 
connection for a right arm disability and a right leg 
disability as secondary to the brain tumor.  Neither of these 
disabilities were specifically claimed by the veteran; 
rather, the decision makers granted service connection 
because the medical evidence established that the veteran had 
disabilities in addition to the eye disability as a result of 
his service connected brain tumor.  

The October 1995 rating decision found that clear and 
unmistakable error was committed by the May 1983 rating 
decision for failure to place at issue and evaluate service 
connection for burr holes and right occipital defect as a 
residual of the veteran's craniotomy, and for scars as a 
residual of the craniotomy, because the veteran's January 17, 
1983, claim was interpreted as a claim for service connection 
for all residual disabilities due to his brain tumor, and 
that the evidence considered at that time clearly showed that 
these disabilities were present.  The Court's August 1999 
decision notes that this concedes that other disabilities 
residual to the veteran's brain surgery had been raised by 
him in January 1983, and that the failure to address any of 
these issues in May 1983 would also be considered clear and 
unmistakable error.  In other words, it would have been clear 
and unmistakable error for the May 1983 rating decision not 
to place at issue and evaluate any disability secondary to 
the veteran's brain tumor that was demonstrated in the 
evidence reviewed at that time.  

The evidence considered by the May 1983 rating decision 
included VA treatment records from July 1982.  These records 
note some gait imbalance and residual speech abnormality.  
Decreased muscle tone was noted, greater on the right than 
the left. 

A VA neurological examination afforded the veteran in May 
1983 was also considered by the May 1983 rating decision.  
The reflexes were found to be absent in the left upper limb, 
and two plus in the left lower limb as compared to three plus 
in the right lower limb.  

The Board finds that the evidence available for review in May 
1983 established that the veteran had a left arm disability, 
a left leg disability, and dysarthria (speech abnormality) as 
residuals of his service connected brain tumor and resulting 
craniotomy.  On this basis, the Board further finds that the 
May 1983 rating decision contains clear and unmistakable 
error in not placing these disabilities at issue, and in 
granting service connection.  This finding is not based on a 
weighing of the evidence, but by merely reviewing the then 
available evidence for references that established the 
existence of these disabilities, and applying the pertinent 
laws and regulations governing the award of service 
connection that were in effect in May 1983.  The VA's failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts prevented the award of service 
connection for these disabilities in May 1983.  Therefore, 
the Board finds that service connection for the issues of 
status post surgical resection of cerebellar astrocytoma 
Grade II with residual ataxia of the left side and leg, 
status post surgical resection of cerebellar astrocytoma 
Grade II with residual ataxia of the left arm, and status 
post surgical resection of cerebellar astrocytoma Grade II 
with residual dysarthria is warranted from the date of the 
original claim, January 17, 1983, at the current ratings 
originally assigned for these disabilities of 10 percent, 10 
percent and zero percent, respectively.  

However, the Board further finds that the May 1983 rating 
decision does not contain clear and unmistakable error in 
regards to the issue of service connection for psychiatric 
disability with headaches.  Although service medical records 
show that the veteran had complaints of headaches at the time 
of his release from the hospital following surgery, VA 
treatment records from June 1977 note that the veteran 
currently had no headaches.  None of the VA treatment records 
dated after the veteran's discharge from service show 
complaints of headaches.  The May 1983 VA neurological 
examination was negative for current complaints of headaches.  
Furthermore, this examination stated that the veteran's 
mental status was normal.  There is no indication that the 
facts as they were known at the time of the May 1983 rating 
decision were not before the reviewers, or that the laws and 
regulations were incorrectly applied.  The veteran did not 
submit a claim for this disability until April 5, 1995.  
Therefore, there is no basis for an effective date earlier 
than April 5, 1995, for an award of service connection for 
psychiatric disability with headaches.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

The Board must now consider whether or not the grants of 
service connection for the issues of status post surgical 
resection of cerebellar astrocytoma Grade II with residual 
ataxia of the left side and leg, status post surgical 
resection of cerebellar astrocytoma Grade II with residual 
ataxia of the left arm, and status post surgical resection of 
cerebellar astrocytoma Grade II with residual dysarthria from 
January 17, 1983 provide a basis for a 100 percent rating 
from that same date.  

The veteran's disabilities and evaluations that were 
effective from January 17, 1983, are as follows: impairment 
of the right upper extremity, evaluated as 70 percent 
disabling; burr holes and right occipital defects, evaluated 
as 50 percent disabling; bilateral optic atrophy, evaluated 
as 30 percent disabling; ataxia with loss of sensation of the 
right side and leg, residual ataxia of the left arm, and 
residual ataxia of the left side and leg, evaluated as 10 
percent disabling; and dysarthria, evaluated as zero percent 
disabling.  These evaluations do not reflect any increase 
effective subsequent to January 17, 1983.  When these 
disabilities are combined under the provisions of 38 C.F.R. 
§ 4.25, with consideration of the provisions of 38 C.F.R. 
§ 4.26 concerning the bilateral factor, the veteran's 
evaluation is 95 percent, which by regulation is rounded up 
to 100 percent.  Therefore, a 100 percent combined evaluation 
from January 17, 1983, is warranted.  


ORDER

Entitlement to an effective date of January 17, 1983, for 
service connection for dysarthria secondary to the veteran's 
service connected brain tumor is granted.

Entitlement to an effective date of January 17, 1983, for 
service connection for ataxia involving the left arm 
secondary to the veteran's service connected brain tumor is 
granted.

Entitlement to an effective date of January 17, 1983, for 
service connection for ataxia involving the left side and leg 
secondary to the veteran's service connected brain tumor is 
granted.

Entitlement to an effective date earlier than April 5, 1995, 
for an award of service connection for a psychiatric 
disability with headaches is denied.



Entitlement to a combined 100 percent disability evaluation 
from January 17, 1983, for the veteran's service connected 
disabilities is granted



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

